        Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 1 of 36



 1
     GUTRIDE SAFIER LLP
 2   SETH A. SAFIER (State Bar No. 197427)
     MARIE A. MCCRARY (State Bar No. 262670)
 3
     HAYLEY REYNOLDS (State Bar No. 306427)
 4   100 Pine Street, Suite 1250
     San Francisco, CA 94111
 5   Telephone: (415) 639-9090
     Facsimile: (415) 449-6469
 6
 7   Attorneys for Plaintiffs

 8                              UNITED STATES DISTRICT COURT FOR THE
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
10    ELENA NACARINO and MEGAN TAY-                CASE NO.
11    LOR, as individuals, on behalf of them-
      selves, the general public and those         CLASS ACTION COMPLAINT FOR VIO-
12    similarly situated,                          LATION OF THE CALIFORNIA CON-
                                                   SUMERS LEGAL REMEDIES ACT;
13       Plaintiffs,                               FALSE ADVERTISING; FRAUD, DECEIT,
                                                   AND/OR MISREPRESENTATION; UN-
14                                                 FAIR BUSINESS PRACTICES; UNJUST
15                     v.                          ENRICHMENT; AND VIOLATIONS OF
                                                   ILLINOIS CONSUMER PROTECTION
16    KASHI COMPANY,                               STATUTES

17       Defendant.                                JURY TRIAL DEMANDED
18
19
20

21
22
23
24
25
26
27
28

                                                  -1-
                                         Class Action Complaint
        Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 2 of 36



 1                                           INTRODUCTION

 2           1.     Plaintiffs Elena Nacarino and Megan Taylor by and through their counsel, bring

 3   this class action against Defendant Kashi Company to seek redress for its deceptive practices in

 4   labeling and marketing its consumer food products.

 5           2.     Consumers are increasingly health conscious and, as a result, many consumers

 6   seek foods high in protein. To capitalize on this trend, Defendant prominently labels some of its

 7   consumer food products as providing specific amounts of protein per serving depending on the

 8   product, such as “11g Protein” on the front of its Kashi Go Cinnamon Crisp cereal. Consumers, in

 9   turn, reasonably expect that each product will provide the actual amount of protein per serving

10   claimed on the front of the product package.

11           3.     In truth, however, Defendant’s products do not deliver the amount of protein that

12   the labels claim. For example, Defendant labeled the front of the box of its Kashi Go Cinnamon

13   Crisp cereal as providing “11g Protein.” Based on amino acid content testing, Defendant’s

14   products contain less protein than claimed, meaning, for example, rather than containing 11

15   grams of protein, the Kashi Go Cinnamon Crisp cereal actually contained only 9.37 grams (i.e.,

16   an overstatement by approximately 18%) in a 51-gram serving.

17           4.     Further, Defendant uses proteins of low biological value to humans, such as oat

18   protein, in its products. Accordingly, when the protein content is adjusted for its poor quality

19   based on the Food and Drug Administration (“FDA”) mandated “Protein Digestibility Corrected

20   Amino Acid” score, (“PDCAAS”), Defendant’s products provide even less protein per serving

21   than amino acid content testing alone reveals. Oat protein typically has a PDCAAS score between

22   0.45 and 0.51. Thus, after adjusting the protein content based on PDCAAS, the Kashi Go

23   Cinnamon Crisp cereal provides only 7 grams of protein (i.e., an overstatement by approximately

24   57%).

25           5.     Defendant’s misrepresentations caused Plaintiffs and members of the class to pay a

26   price premium for the products.

27
28

                                                      -1-
                                           Class Action Complaint
        Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 3 of 36



 1                                                 PARTIES

 2           6.      Elena Nacarino is an individual and a resident of San Francisco, California.

 3           7.      Megan Taylor is, and at all times alleged in this Class Action Complaint was, an

 4   individual and a resident of Grayslake, Illinois.

 5           8.      Elena Nacarino and Megan Taylor are collectively referred to hereafter as

 6   “Plaintiffs.”

 7           9.      Defendant Kashi Company (“Defendant”) is a corporation existing under the laws

 8   of California with its principal place of business in Solana Beach, California, and is registered to

 9   do business in California.

10                                     JURISDICTION AND VENUE

11           10.     This Court has jurisdiction over the subject matter of this action pursuant to 28

12   U.S.C. § 1332(d)(2). The aggregate amount in controversy exceeds $5,000,000, exclusive of

13   interest and costs; and at least one Plaintiff and Defendant are citizens of different states.

14           11.     The injuries, damages and/or harm upon which this action is based, occurred or

15   arose out of activities engaged in by Defendant within, affecting, and emanating from, the State

16   of California. Defendant regularly conducts and/or solicits business in, engages in other persistent

17   courses of conduct in, and/or derives substantial revenue from products provided to persons in the

18   State of California. Defendant has engaged, and continues to engage, in substantial and

19   continuous business practices in the State of California.

20           12.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

21   substantial part of the events or omissions giving rise to the claims occurred in the state of

22   California, including within this District.

23           13.     In accordance with California Civil Code Section 1780(d), Plaintiff Nacarino

24   concurrently files herewith a declaration establishing that, at various times throughout the class

25   period, she purchased Kashi Go cereals in the Original, Honey Almond Flax Crunch, Peanut

26   Butter Crunch, and Cinnamon Crisp flavors at stores in the Bay Area, including Target in Daly

27   City, California. (Plaintiff Nacrino’s declaration is attached hereto as Exhibit A.)

28           14.     Plaintiffs accordingly allege that jurisdiction and venue are proper in this Court.

                                                         -2-
                                            Class Action Complaint
        Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 4 of 36



 1                                   SUBSTANTIVE ALLEGATIONS

 2          15.     Defendant manufactures, distributes, markets, advertises, and sells a variety of

 3   breakfast and snack products in the United States under the brand name “Kashi.” Some of these

 4   products, including cereals, bars, waffles, and bowls, have packaging that predominately, uni-

 5   formly, and consistently states on the principal display panel of the product labels that they con-

 6   tain and provide a certain amount of protein per serving. Plaintiffs have attached as Exhibit B a

 7   non-exhaustive list of the Kashi products that make protein claims on the front of the product

 8   packages. The products listed in Exhibit B, and any other Kashi brand product that claims a spe-

 9   cific amount of protein on the front of its label, will hereinafter be referred to as the “Products.”

10          16.     The representation that the Products contain and provide a specific amount of pro-

11   tein per serving was uniformly communicated to Plaintiffs and every other person who purchased

12   any of the Products in California, Illinois and the United States. The same or substantially similar

13   product label has appeared on each Product during the entirety of the Class Period in the general

14   form of the following example:

15
16
17
18
19
20

21
22
23
24
25
26
27
28

                                                       -3-
                                            Class Action Complaint
         Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 5 of 36



 1

 2          17.     As described in detail below, Defendant’s advertising and labeling of the Products

 3   as containing and providing specific amounts of protein per serving is false, misleading, and in-

 4   tended to induce consumers to purchase the Products at a premium price, while ultimately failing

 5   to meet consumer expectations. These representations deceive and mislead reasonable consumers

 6   into believing that a serving of the Products will provide the grams of protein as represented on

 7   the label, when in fact, protein content testing for the Kashi Go Cinnamon Crisp cereal, for exam-

 8   ple, revealed that a serving contains only 9.37 grams of protein – an overstatement by approxi-

 9   mately 18%. Further, when correcting for the digestibility (and therefore bio-usability) of the

10   protein through PDCAAS, the amount provided will be even less because Defendant uses pro-

11   teins of low biological value to humans in its products, such as oats. For example, after adjusting

12   the protein content based on PDCAAS, the Kashi Go Cinnamon Crisp cereal provides only 7

13   grams of protein (i.e., an overstatement by approximately 57%).

14   Consumer Demand for Protein
15          18.     Many American consumers are health conscious and seek wholesome, natural
16   foods to keep a healthy diet, so they routinely rely upon nutrition information when selecting and
17   purchasing food items. This is especially true in the community of athletes, registered dietitians,
18   and coaches, to which Defendant markets. As noted by FDA Commissioner Margaret Hamburg
19   during an October 2009 media briefing, “[s]tudies show that consumers trust and believe the nu-
20   trition facts information and that many consumers use it to help them build a healthy diet.” In-
21   deed, the FDA recommends relying on Nutrition Facts Labels as the primary tool to monitor the
22   consumption of protein.1
23          19.     Protein is found throughout the body—in muscle, bone, skin, hair, and virtually
24   every other body part or tissue. The health benefits of protein are well studied and wide ranging.
25   Scientific studies have confirmed that protein can assist in weight loss, reduce blood pressure,
26
27   1
      FDA Protein Fact Sheet,
28   https://www.accessdata.fda.gov/scripts/InteractiveNutritionFactsLabel/factsheets/Protein.pdf

                                                      -4-
                                           Class Action Complaint
         Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 6 of 36



 1   reduce cholesterol, and control for risk factors for cardiovascular diseases. The National Acad-

 2   emy of Medicine recommends that adults get a minimum of .8 grams of protein for every kilo-

 3   gram of body weight per day, or just over 7 grams for every 20 pounds of body weight.2 For a

 4   140-pound person, that means about 50 grams of protein each day. For a 200-pound person, that

 5   means about 70 grams of protein each day.

 6          20.     Athletes and fitness enthusiasts typically consume much higher amounts of protein

 7   each day; typically between 1 to 1.5 grams of protein for every pound of body weight.

 8          21.     The health benefits of protein are just as important, if not more important, for chil-

 9   dren. Children are in a relative state of constant growth and rely on protein as the building block

10   of muscle, bone, skin, hair, and virtually every other body part or tissue. The National Academies

11   of Science recommends the following amounts of daily intake of protein based on age group: 1-3

12   years old: 13 g of protein per day; 4-8 years old: 19 g of protein per day; 9-13 years old: 34 g of

13   protein per day.3

14          22.     Protein quantity by itself does not tell the full story from a human nutritional

15   standpoint. A protein’s quality is also critical because, as explained below, humans cannot fully

16   digest or utilize some proteins. As the FDA has stated in published guidance: “Information on

17   protein quantity alone can be misleading on foods that are of low protein quality” as a result, “nu-

18   trition labeling must allow consumers to readily identify foods with particularly low quality pro-

19   tein to prevent them from being misled by information on only the amount of protein present.” 58

20   Fed. Reg. 2079 at 2101-2.

21          23.     Protein is not a monolithic substance, but instead comes in many varieties. Pro-

22   teins are chains of different amino acids, and different types of amino acids chained together in

23   different ways will make different types of proteins. Further, the makeup of the protein that is in-

24   gested changes the function of the protein in the body, and certain types of proteins are more eas-

25   ily digested and used by humans than others.

26
     2
27     National Academies of Medicine. Dietary Reference Intakes for Energy, Carbohydrate, Fiber,
     Fat, Fatty Acids, Cholesterol, Protein, and Amino Acids (Macronutrients).
     3
28     Id.

                                                      -5-
                                           Class Action Complaint
        Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 7 of 36



 1          24.     All of a human body’s proteins are formed through the process of protein synthe-

 2   sis. That is, although humans consume dietary proteins, human bodies digest those proteins, break

 3   them down into their constituent amino acids, and then use those amino acids to synthesize the

 4   human proteins necessary for life, tissue repair, and other functions. Of the twenty total amino

 5   acids, humans can produce only eleven of them on their own. Humans cannot produce, under any

 6   circumstances, nine of the amino acids required for protein synthesis. These nine amino acids are

 7   called the “essential amino acids” and they must be supplied through the diet.

 8          25.     All nine essential amino acids are necessary for protein synthesis to take place.

 9   Lacking even one essential amino acid will prevent protein synthesis from occurring, and the rest

10   of the proteins will degrade into waste. Accordingly, once the body uses up the limiting essential

11   amino acid from a protein source, the remainder of that protein becomes useless to human protein

12   synthesis and has little nutritional value. High-quality proteins, therefore, are those that contain

13   all nine essential amino acids because they have a greater effect on protein synthesis and are fully

14   digestible. A dietary protein containing all of the essential amino acids in the correct proportions

15   is typically called a “complete protein.”

16          26.     A protein source’s digestibility also affects the amount of useable protein a person

17   receives from consuming it. Many plant-based proteins are only 85% digestible, meaning 15% of

18   the protein from that source will simply pass through the body without ever being absorbed at all.

19          27.     As the FDA has stated in official guidance, “Accurate methods for determining

20   protein quality are necessary because different food protein sources are not equivalent in their

21   ability to support growth and body protein maintenance.” 56 Fed. Reg. 60366, § B. The Protein

22   Digestibility Corrected Amino Acid Score (“PDCAAS”) is the FDA mandated measure of protein

23   quality, and it accounts for both the amino acid profile and the digestibility of the protein. 21

24   C.F.R. § 101.9(c)(7)(ii). The PDCAAS method requires the manufacturer to determine the

25   amount of essential amino acids that the food contains and then multiply that number by humans’

26   ability to digest the amino acid profile.

27          28.     Defendant uses plant-based proteins in its products. Because of the differences in

28   benefits depending on the amino acid composition of a protein, the source of protein is important.

                                                       -6-
                                            Class Action Complaint
        Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 8 of 36



 1   Whey protein is animal-based and contains all nine essential amino acids. It has a high biological

 2   value and is fully digestible by humans. Thus, whey protein has a PDCAAS of 1.0. Plant protein

 3   contains higher levels of antioxidants, but rarely contains all nine essential amino acids. Further,

 4   plant proteins such as oat proteins, which Defendant uses in its Products according to their ingre-

 5   dient lists, are not fully digested by humans. Oat proteins typically have a PDCAAS of between

 6   0.45 and 0.51, meaning only 45-51% of the protein from those sources will be digested and

 7   bioavailable to humans.

 8          29.     Accordingly, Defendant’s use of low quality proteins, even in combination with

 9   some higher quality proteins, means that they actually provide far less protein to humans than the

10   Product labels claim, or that amino acid content testing without correcting for digestibility shows.

11   Federal and State Regulations Governing Food Labeling
12          30.     The Food and Drug Administration regulates nutrition content labeling. According
13   to these regulations, “[a] statement of the corrected amount of protein per serving, as determined
14   in paragraph (c)(7)(ii) of this section, calculated as a percentage of the RDI or DRV for protein,
15   as appropriate, and expressed as a Percent of Daily Value . . . shall be given if a protein claim is
16   made for the product . . .” 21 C.F.R. 101.9(c)(7)(i).
17          31.     Further, FDA regulations require the DRV to be calculated using amino acid
18   analysis, more specifically the Protein Digestibility Corrected Amino Acid Score (“PDCAAS”).
19   21 C.F.R. § 101.9(c)(7)(ii); FDA Food Labeling Guide, p. 29, Question N.22. The PDCAAS
20   method does not calculate protein content by nitrogen combustion, which is otherwise permitted
21   under 21 C.F.R. § 101.9(c)(7) for products that do not make protein content claims.4
22          32.     Accordingly, when a product makes a protein content claim, FDA regulations re-
23   quire manufacturers to calculate the amount of amino acids that the food contains and then multi-
24   ply that amount by humans’ ability to digest the amino acid profile (the PDCAAS) to come up
25   with a percent daily value.
26
27
28

                                                       -7-
                                            Class Action Complaint
        Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 9 of 36



 1          33.       Identical federal, California and Illinois laws regulate the content of labels on

 2   packaged food and require truthful, accurate information on the labels of packaged foods. The

 3   requirements of the federal Food, Drug & Cosmetic Act (“FDCA”), and its labeling regulations,

 4   including those set forth in 21 C.F.R. §§ 101, 102, were adopted by the California legislature in

 5   the Sherman Food Drug & Cosmetic Law (the “Sherman Law”). California Health & Safety Code

 6   § 110100 (“All food labeling regulations and any amendments to those regulations adopted pur-

 7   suant to the federal act, in effect on January 1, 1993, or adopted on or after that date shall be the

 8   food labeling regulations of this state.”). The Illinois legislature adopted federal regulations as

 9   well in the Illinois Food, Drug, and Cosmetic Act. 410 ILCS 620. The federal laws and regula-

10   tions discussed below are applicable nationwide to all sales of packaged food products. Addition-

11   ally, no state imposes different requirements on the labeling of packaged food for sale in the

12   United States.

13          34.       Under the FDCA, the term false has its usual meaning of “untruthful,” while the

14   term misleading is a term of art that covers labels that are technically true, but are likely to de-

15   ceive consumers. Under the FDCA, if any single representation on the labeling is false or mis-

16   leading, the entire food is misbranded, and no other statement in the labeling can cure a

17   misleading statement.

18          35.       To implement the FDCA, the Food and Drug Administration (FDA) promulgated

19   regulations, including regulations that govern nutrient content claims. A nutrient content claim is

20   a claim that “expressly or implicitly characterizes the level of a nutrient.” 21 C.F.R. § 101.13(b).

21   “Express” nutrient content claims include any statement, outside the Nutrition Facts Panel, about

22   the level of a nutrient. 21 C.F.R. 101.13(b)(1); 21 C.F.R. § 101.13(c). Stating information from

23   the nutrition facts panel (such as grams protein per serving) elsewhere on the package necessarily

24   constitutes a nutrient content claim. 21 C.F.R. § 101.13(c). Like labels generally, nutrient content

25   claims in particular cannot be “false or misleading in any respect.” 21 C.F.R. 101.13(i)(3).

26          36.       In addition to regulating nutrient content claims, FDA regulations require labels to

27   include a Nutrition Facts Panel (“NFP”), 21 C.F.R. § 101.9, and that the NFP contain a statement

28   of the number of grams of protein in a serving. 21 C.F.R. § 101.9(c)(7). The regulations permit a

                                                        -8-
                                             Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 10 of 36



 1   manufacturer to compute the number of grams of protein for the NFP by relying on the nitrogen

 2   method of analysis as given in the “Official Methods of Analysis of the AOAC International.” Id.

 3   Manufacturers are also permitted to rely on alternative methods. Id.

 4           37.     Moreover, where a product makes a protein claim, it must include a percent daily

 5   value for the protein in the NFP using PDCAAS, a method that accounts for both the quantity and

 6   quality of protein in the product. 21 C.F.R. 101.9(c)(7)(i)-(ii). The first step is to calculate the

 7   “corrected amount of protein per serving” by multiplying protein quantity by PDCAAS, and then

 8   dividing that “corrected amount” by 50 grams (the “recommended daily value” for protein) to

 9   come up with a percent daily value. Id.

10           38.     While a required statement inside of the NFP escapes regulations reserved for nu-

11   trient content claims (21 C.F.R. § 101.13(c)), the identical statement outside of the NFP is still

12   considered a nutrient content claim and is therefore subject to 21 C.F.R. § 101.13(i)(3). 21 C.F.R.

13   § 101.13(c). Indeed, the Ninth Circuit has specifically held that “a requirement to state certain

14   facts in the nutrition label is not a license to make that statement elsewhere on the prod-

15   uct.” Reid v. Johnson & Johnson, 780 F.3d 952, 960 (9th Cir. 2015). Thus, Defendant’s protein

16   representations on the front label are subject to analysis as a nutrient content claim and cannot be

17   false or misleading in any manner.

18           39.     Defendant’s protein representations on the front package are false and misleading

19   because they broadly tout protein quantity while ignoring that the poor quality proteins in the

20   Product and the fact that the Products will provide far less useable protein than claimed. Indeed,

21   the FDA stated in published guidance that such a practice is misleading. See 58 Fed. Reg. 2079 at

22   2101-2 (“Information on protein quantity alone can be misleading on foods that are of low protein

23   quality.”)

24           40.     Further in addition to its blanket adoption of federal labeling requirements, Cali-

25   fornia and Illinois have also enacted a number of laws and regulations that adopt and incorporate

26   specific enumerated federal food laws and regulations. See California Health & Safety Code §

27   110660 (misbranded if label is false and misleading); California Health & Safety Code § 110705

28

                                                        -9-
                                             Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 11 of 36



 1   (misbranded if words, statements and other information required by the Sherman Law are either

 2   missing or not sufficiently conspicuous); 410 ILCS 620/11.

 3          41.      Representing that the Products contain a certain amount of protein per serving, as

 4   Defendant’s labels do, is a statement of fact, and use of these phrases on the labels of packaged

 5   food is limited by the aforementioned laws and regulations.

 6   Defendant’s Marketing and Labeling of its Products Violates State and Federal Food Label-
     ing Laws
 7
            42.      Defendant’s labeling of the Products is unlawful and violates the Sherman Law,
 8
     California Health & Safety Code § 110660, et seq., because the Products’ labels state that each
 9
     Product contains and provides a specific amount of protein per serving—such as “11g Protein”
10
     for the Kashi Go Cinnamon Crisp cereal—when, in fact, amino acid content testing reveals that
11
     the Products contain less – such as 9.37 grams of protein for the Kashi Go Cinnamon Crisp
12
     cereal, which overstates the protein by approximately 18%. Further, Defendant uses proteins of
13
     low biological value to humans in its products, such as oat protein. For example, after adjusting
14
     the protein content based on PDCAAS, the Kashi Go Cinnamon Crisp cereal provides only 7
15
     grams of protein (i.e., an overstatement by approximately 57%).
16
            43.      Defendant’s marketing, advertising, and sale of the Products violates the false ad-
17
     vertising provisions of the Sherman Law (California Health & Safety Code § 110390, et. seq.),
18
     including but not limited to:
19
                  a. Section 110390, which makes it unlawful to disseminate false or misleading food
20
                     advertisements that include statements on products and product packaging or
21
                     labeling or any other medium used to directly or indirectly induce the purchase of
22
                     a food product;
23
                  b. Section 110395, which makes it unlawful to manufacture, sell, deliver, hold or
24
                     offer to sell any falsely or misleadingly advertised food; and
25
                  c. Sections 110398 and 110400, which make it unlawful to advertise misbranded
26
                     food or to deliver or proffer for delivery any food that has been falsely or
27
                     misleadingly advertised.
28

                                                      -10-
                                            Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 12 of 36



 1           44.    A reasonable consumer would expect that the Products contain and provide what

 2   Defendant identifies them to contain and provide on the product labels and that the labels would

 3   not be contrary to the policies or regulations of the State of California, the State of Illinois, and/or

 4   the FDA. For example, a reasonable consumer would expect that when Defendant labels its

 5   Products as containing “11g Protein” per serving, as it claimed on the 51 gram serving size of the

 6   Kashi Go Cinnamon Crisp cereal’s label, the Products would provide 11 grams of protein per 51

 7   gram serving. However, based on amino acid content testing, Defendant’s Products contain less

 8   protein than claimed. For example, the Kashi Go Cinnamon Crisp cereal only contained 9.37

 9   grams of protein per 51 gram serving size – an overstatement of approximately 18%.

10           45.    Moreover, based on the types of protein stated in the Products’ ingredient lists, the

11   amount of digestible or usable protein the Products actually deliver to the human body is even

12   lower than the amino content testing itself reveals. Defendant uses poor quality proteins, such as

13   oat proteins, in the Products, which will result in each Product’s overall PDCAAS being far less

14   than 1.0. For example, after adjusting the protein content based on PDCAAS, the Kashi Go

15   Cinnamon Crisp cereal provides only 7 grams of protein (i.e., an overstatement by approximately

16   57%).

17           46.    Consumers lack the meaningful ability to test or independently ascertain the truth-

18   fulness of Defendant’s food labeling claims, especially at the point of sale. Consumers would not

19   know the true protein content of the Products merely by looking elsewhere on the product pack-

20   age. Its discovery requires investigation well beyond the grocery store aisle and knowledge of

21   food chemistry beyond that of the average consumer. An average consumer does not have the

22   specialized knowledge necessary to ascertain that a serving of a Product does not contain the

23   number of grams of protein that is represented on the front of the product package. An average

24   consumer also lacks the specialized knowledge necessary to determine the PDCAAS for the

25   Products. That combined with Defendant’s active concealment in representing that the Products

26   contain and provide specific amounts of protein per serving, and not disclosing otherwise any-

27   where on the label, gave the average reasonable consumer no reason to suspect that Defendant’s

28   representations on the packages were false. Therefore, consumers had no reason to investigate

                                                      -11-
                                             Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 13 of 36



 1   whether the Products actually do contain and provide the amount of protein per serving that the

 2   labels claim they do. Thus, reasonable consumers relied on Defendant’s representations regarding

 3   the nature of the Products.

 4          47.     Defendant intends and knows that consumers will and do rely upon food labeling

 5   statements in making their purchasing decisions. Label claims and other forms of advertising and

 6   marketing drive product sales, particularly if placed prominently on the front of product packag-

 7   ing, as Defendant has done with the claims on the Products that they contain and provide specific

 8   amounts of protein per serving.

 9   Defendant Misleadingly Markets Its Products to Increase Profits and Gain a Competitive
     Edge
10
            48.     In making false, misleading, and deceptive representations, Defendant distin-
11
     guishes its Products from its competitors’ products. Defendant knew and intended that consumers
12
     would purchase, and pay a premium for, products labeled as having more protein over compara-
13
     ble products that do not contain misleading protein representations on the product labels. By us-
14
     ing this branding and marketing strategy, Defendant is stating that its Products are superior to,
15
     better than, and more nutritious and healthful than other products that do not misrepresent the
16
     number of grams of protein on their labels.
17
     Defendant Intends to Continue to Market its Products as Containing More Protein than the
18   Products Actually Contain

19          49.     Because consumers pay a price premium for products that contain more protein, by

20   labeling its Products as containing more grams of protein per serving than they actually contain,

21   Defendant is able to both increase its sales and retain more profits.

22          50.     Defendant engaged in the practices complained of herein to further its private in-

23   terests of: (i) increasing sales of its Products while decreasing the sales of competitors that do not

24   misrepresent the number of grams of protein contained in its products, and/or (ii) commanding a

25   higher price for its Products because consumers will pay more for these Products due to consum-

26   ers’ demand for products containing more protein.

27          51.     The market for protein products is continuing to grow and expand, and because

28   Defendant knows consumers rely on representations about the number of grams of protein in food

                                                      -12-
                                            Class Action Complaint
         Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 14 of 36



 1   products, Defendant has an incentive to continue to make such false representations. In addition,

 2   other trends suggest that Defendant has no incentive to change its labeling practices.

 3          52.     For example, one market analysis revealed that between 2013-2017, product

 4   launches with a protein claim grew 31%.5

 5          53.     To capitalize on the growing market, Defendant continues to launch new product

 6   lines and flavors to diversify its portfolio to maintain its competitive edge. Moreover, Defendant

 7   has continued to replicate its misrepresentations on the new product lines. It is therefore likely

 8   that Defendant will continue to misleadingly advertise its Products and perpetuate the misrepre-

 9   sentations regarding the protein in its Products.

10                                    PLAINTIFFS’ EXPERIENCES

11          Plaintiff Elena Nacarino

12          54.     Plaintiff Nacarino has purchased Kashi Go cereals in the Original, Honey Almond

13   Flax Crunch, Peanut Butter Crunch, and Cinnamon Crisp flavors at stores in the Bay Area, in-

14   cluding Target in Daly City, California, on multiple occasions during the last four years.

15          55.     Plaintiff Nacarino made each of her purchases after reading and relying on the

16   truthfulness of Defendant’s product label that promised the Products provided the number of

17   grams on the label. For example, she purchased the Kashi Go Cinnamon Crisp cereal relying on

18   the representation of “11g Protein” per serving on the front of the product package. She relied on

19   the protein representation for each product that she purchased and purchased each product be-

20   cause of the protein representations. But on each of the Products she purchased, Defendant mis-

21   represented the protein contents of the Products as containing more protein than they actually

22   provide. For example, the Kashi Go Cinnamon Crisp contains 18% less protein than claimed, and

23   provides even less when adjusted by the PDCAAS.

24          56.     At the time of each of her purchases of the Products, Plaintiff Nacarino did not

25   know that the Products did not contain or provide the amount of protein represented on the label.

26
27   5
      https://www.bakeryandsnacks.com/Article/2018/11/26/10-key-snack-trends-to-
28   watch?utm_source=copyright&utm_medium=OnSite&utm_campaign=copyright

                                                     -13-
                                            Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 15 of 36



 1   As a result of Defendant’s misrepresentations and omissions, the Products have no, or, at a mini-

 2   mum, a much lower value to Plaintiff Nacarino.

 3          57.     Plaintiff Nacarino not only purchased the Products because the labels said that

 4   they contained a specified amount of protein per serving, but she also paid more money for the

 5   Products than she would have paid for other or a similar product that was not mislabeled regard-

 6   ing the number of grams of protein it contained.

 7          58.     Had Defendant not misrepresented (by omission and commission) the true nature

 8   of the Products, Plaintiff Nacarino would not have purchased them or, at a very minimum, she

 9   would have paid less for the Products.

10          59.     Plaintiff Nacarino continues to desire to purchase protein products, including those

11   marketed and sold by Defendant. If the Products were reformulated to provide the grams of pro-

12   tein that are represented on the labels, Plaintiff Nacarino would likely purchase them again in the

13   future. Plaintiff Nacarino regularly visits stores where the Products and other protein products are

14   sold. Because Plaintiff Nacarino does not know the formula for Defendant’s products and cannot

15   test whether or not the Products provide the amount of protein that is represented on the label,

16   Plaintiff Nacarino will be unable to rely on Defendant’s labels when shopping for protein prod-

17   ucts in the future absent an injunction that prohibits Defendant from labeling its products with the

18   incorrect number of grams of protein that each serving contains. Should Defendant begin to mar-

19   ket and sell a new line of products, Plaintiff Nacarino could be at risk for buying another one of

20   Defendant’s products in reliance on the same or similar misrepresentation.

21          60.     Plaintiff Nacarino and members of the Class have been economically damaged by

22   their purchase of the Products because the advertising for the Products was and is untrue and/or

23   misleading under state law and the products are misbranded; therefore, the Products are worth

24   less than what Plaintiffs and members of the Class paid for them and/or Plaintiffs and members of

25   the Class did not receive what they reasonably intended to receive.

26          Plaintiff Megan Taylor

27          61.     Plaintiff Taylor has purchased Kashi chewy granola bars in the Dark Mocha

28   Almond, Chocolate Almond Sea Salt, Cherry Dark Chocolate, Honey Almond Flax, Trail Mix,

                                                     -14-
                                           Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 16 of 36



 1   Chocolate Peanut Butter, and Grain Free Peanut Butter Chocolate flavors; Kashi cereals in the

 2   Whole Wheat Biscuit Cinnamon Harvest, Warm Cinnamon Organic Oat, Honey Toasted Oat,

 3   Kashi Go Dark Cocoa, and Kashi Go Cinnamon Vanilla, Kashi Go Cinnamon Crisp flavors; and

 4   Kashi waffles in the Blueberry, 7 Grain, Kashi Go Wild Blueberry, Kashi Go Cinnamon Brown

 5   Sugar, and Kashi Go Vanilla Buttermilk flavors, throughout grocery stores in the Round Lake

 6   Beach, Mundelein, Grayslake, McHenry, Wauconda, Libertyville, and Gurnee, IL area during the

 7   last four years.

 8           62.        Plaintiff Taylor made each of her purchases after reading and relying on the

 9   truthfulness of Defendant’s product label that promised the Products provided the number of

10   grams on the label. For example, she purchased the Kashi Go Cinnamon Crisp cereal relying on

11   the representation of “11g Protein” per serving. She relied on the protein representation for each

12   product that she purchased and purchased each product because of the protein representations.

13   But on each of the Products she purchased, Defendant misrepresented the protein contents of the

14   Products as containing 18% more grams of protein than they actually contain, and as far more

15   than they actually provide, when adjusted by the PDCAAS.

16           63.        At the time of each of her purchases of the Products, Plaintiff Taylor did not know

17   that the Products did not contain or provide the amount of protein represented on the label. As a

18   result of Defendant’s misrepresentations and omissions, the Products have no, or, at a minimum,

19   a much lower value to her.

20           64.        Plaintiff Taylor not only purchased the Products because the labels said that they

21   contained for example, “11g Protein” per serving, but she also paid more money for the Products

22   than she would have paid for other or a similar protein product that was not mislabeled regarding

23   the number of grams of protein it contained.

24           65.        Had Defendant not misrepresented (by omission and commission) the true nature

25   of the Products, Plaintiff Taylor would not have purchased them or, at a very minimum, she

26   would have paid less for the Products.

27           66.        Plaintiff Taylor continues to desire to purchase protein products, including those

28   marketed and sold by Defendant. If the Products were reformulated to provide the grams of

                                                        -15-
                                               Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 17 of 36



 1   protein that are represented on the labels, Plaintiff Taylor would likely purchase them again in the

 2   future. Plaintiff Taylor regularly visits stores where Defendant’s Products and other protein

 3   products are sold. Because Plaintiff Taylor does not know the formula for Defendant’s products

 4   and cannot test whether or not the Products provide the amount of protein that is represented on

 5   the label, Plaintiff Taylor will be unable to rely on Defendant’s labels when shopping for protein

 6   products in the future absent an injunction that prohibits Defendant from labeling its products

 7   with the incorrect number of grams of protein that each serving contains. Should Defendant begin

 8   to market and sell a new line of products, Plaintiff Taylor could be at risk for buying another one

 9   of Defendant’s products in reliance on the same or similar misrepresentation.

10          67.     Plaintiff Taylor and members of the Class have been economically damaged by

11   their purchase of the Products because the advertising for the Products was and is untrue and/or

12   misleading under Illinois law and the products are misbranded; therefore, the Products are worth

13   less than what Plaintiffs and members of the Class paid for them and/or Plaintiffs and members of

14   the Class did not receive what they reasonably intended to receive.

15                                       CLASS ALLEGATIONS

16          68.     Plaintiffs bring this class action lawsuit on behalf of themselves and proposed

17   classes of similarly situated persons, pursuant to Rule 23(b)(2) and (b)(3) of the Federal Rules of

18   Civil Procedure. Plaintiffs seek to represent the following groups of similarly situated persons,

19   defined as follows:

20          The Class: All persons in the United States who purchased the Products between
            September 10, 2017 and the present.
21
22          The California Sub-Class: All persons in the State of California who purchased the
            Products between September 10, 2017 and the present.
23
            The Illinois Sub-Class: All persons in the State of Illinois who purchased the Products
24          between September 10, 2017 and the present.
25          69.     This action has been brought and may properly be maintained as a class action
26   against Defendant because there is a well-defined community of interest in the litigation and the
27   proposed class is easily ascertainable.
28          70.     Numerosity: Plaintiff does not know the exact size the Classes, but they estimate

                                                     -16-
                                           Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 18 of 36



 1   that it is composed of more than 100 persons. The persons in the Classes are so numerous that the

 2   joinder of all such persons is impracticable and the disposition of their claims in a class action

 3   rather than in individual actions will benefit the parties and the courts.

 4          71.      Common Questions Predominate: This action involves common questions of law

 5   and fact to the potential Classes because each class member’s claim derives from the deceptive,

 6   unlawful and/or unfair statements and omissions that led consumers to believe that the Products

 7   contained the amount of protein as represented on the Product labels. The common questions of

 8   law and fact predominate over individual questions, as proof of a common or single set of facts

 9   will establish the right of each member of the Classes to recover. The questions of law and fact

10   common to the Classes are:

11                a. What is the true nature of the protein content in the Products;

12                b. Whether the marketing, advertising, packaging, labeling, and other promotional

13                   materials for the Products are deceptive and/or unlawful because of

14                   misrepresentations;

15                c. Whether Defendant’s actions violate Federal, California, and Illinois laws invoked

16                   herein;

17                d. Whether labeling the Products as containing more grams of protein than they

18                   actually contain causes the Products to command a price premium in the market as

19                   compared with similar products that do not make such misrepresentations;

20                e. Whether Defendant’s advertising and marketing regarding the Products sold to the

21                   Class members was likely to deceive reasonable consumers;

22                f. Whether representations regarding the number of grams of protein in the Products

23                   are material to a reasonable consumer;

24                g. Whether Defendant engaged in the behavior knowingly, recklessly, or negligently;

25                h. The amount of profits and revenues earned by Defendant as a result of the

26                   conduct;

27                i. Whether Class members are entitled to restitution, injunctive and other equitable

28                   relief and, if so, what is the nature (and amount) of such relief; and

                                                      -17-
                                            Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 19 of 36



 1                j. Whether Class members are entitled to payment of actual, incidental,

 2                   consequential, exemplary and/or statutory damages plus interest thereon, and if so,

 3                   what is the nature of such relief.

 4          72.      Typicality: Plaintiffs’ claims are typical of the claims of the other members of the

 5   Class because, among other things, all such claims arise out of the same wrongful course of

 6   conduct engaged in by Defendant in violation of law as complained of herein. Further, the

 7   damages of each member of the Class were caused directly by Defendant’s wrongful conduct in

 8   violation of the law as alleged herein.

 9          73.      Adequacy of Representation: Plaintiffs will fairly and adequately protect the

10   interests of all class members because it is in their best interests to prosecute the claims alleged

11   herein to obtain full compensation due to them for the unfair and illegal conduct of which they

12   complain. Plaintiffs also have no interests that are in conflict with, or antagonistic to, the interests

13   of class members. Plaintiffs have retained highly competent and experienced class action

14   attorneys to represent their interests and that of the class. By prevailing on their own claims,

15   Plaintiffs will establish Defendant’s liability to all class members. Plaintiffs and their counsel

16   have the necessary financial resources to adequately and vigorously litigate this class action, and

17   Plaintiffs and counsel are aware of their fiduciary responsibilities to the class members and are

18   determined to diligently discharge those duties by vigorously seeking the maximum possible

19   recovery for class members.

20          74.      Superiority: There is no plain, speedy, or adequate remedy other than by

21   maintenance of this class action. The prosecution of individual remedies by members of the

22   classes will tend to establish inconsistent standards of conduct for Defendant and result in the

23   impairment of Class members’ rights and the disposition of their interests through actions to

24   which they were not parties. Class action treatment will permit a large number of similarly

25   situated persons to prosecute their common claims in a single forum simultaneously, efficiently,

26   and without the unnecessary duplication of effort and expense that numerous individual actions

27   would engender. Furthermore, as the damages suffered by each individual member of the classes

28   may be relatively small, the expenses and burden of individual litigation would make it difficult

                                                       -18-
                                               Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 20 of 36



 1   or impossible for individual members of the class to redress the wrongs done to them, while an

 2   important public interest will be served by addressing the matter as a class action.

 3           75.     Plaintiffs are unaware of any difficulties that are likely to be encountered in the

 4   management of this action that would preclude its maintenance as a class action.

 5                                         CAUSES OF ACTION

 6           Plaintiffs do not plead, and hereby disclaim, causes of action under the FDCA and

 7   regulations promulgated thereunder by the FDA. Plaintiffs rely on the FDCA and FDA

 8   regulations only to the extent such laws and regulations have been separately enacted as state law

 9   or regulation or provide a predicate basis of liability under the state and common laws cited in the

10   following causes of action.

11
                            PLAINTIFFS’ FIRST CAUSE OF ACTION
12     (Violation of the Consumers Legal Remedies Act (the “CLRA”), California Civil Code §
                                             1750, et seq.)
13
                     On Behalf of Plaintiff Nacarino and the California Sub-Class
14           76.     Plaintiffs reallege and incorporate the paragraphs of this Class Action Complaint
15   as if set forth herein.
16           77.     Plaintiff Nacarino brings this claim individually and on behalf of the other
17   members of the California Sub-Class.
18           78.     Defendant’s actions, representations and conduct have violated, and continue to
19   violate the CLRA, because they extend to transactions that are intended to result, or which have
20   resulted, in the sale or lease of goods or services to consumers.
21           79.     Plaintiff and other sub-class members are “consumers” as that term is defined by
22   the CLRA in California Civil Code § 1761(d).
23           80.     The Products that Plaintiff (and other similarly situated sub-class members)
24   purchased from Defendant were “goods” within the meaning of California Civil Code § 1761(a).
25           81.     Defendant’s acts and practices, set forth in this Class Action Complaint, led
26   customers to falsely believe that the Products contained and provided the amount of protein
27   claimed on the product package. By engaging in the actions, representations and conduct set forth
28   in this Class Action Complaint, Defendant has violated, and continue to violate, § 1770(a)(2), §
                                                      -19-
                                            Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 21 of 36



 1   1770(a)(5), § 1770(a)(7), § 1770(a)(8), and § 1770(a)(9) of the CLRA. In violation of California

 2   Civil Code §1770(a)(2), Defendant’s acts and practices constitute improper representations

 3   regarding the source, sponsorship, approval, or certification of the goods they sold. In violation of

 4   California Civil Code §1770(a)(5), Defendant’s acts and practices constitute improper

 5   representations that the goods they sell have sponsorship, approval, characteristics, ingredients,

 6   uses, benefits, or quantities, which they do not have. In violation of California Civil Code

 7   §1770(a)(7), Defendant’s acts and practices constitute improper representations that the goods it

 8   sells are of a particular standard, quality, or grade, when they are of another. In violation of

 9   California Civil Code §1770(a)(8), Defendant has disparaged the goods, services, or business of

10   another by false or misleading representation of fact. In violation of California Civil Code

11   §1770(a)(9), Defendant has advertised goods or services with intent not to sell them as advertised.

12   Finally, regarding California Civil Code §1770(a)(8), Defendant falsely or deceptively markets

13   and advertises that, unlike other protein product manufacturers, it sells Products that contain more

14   grams of protein than the Products actually contain.

15          82.     Plaintiff requests that this Court enjoin Defendant from continuing to employ the

16   unlawful methods, acts and practices alleged herein pursuant to California Civil Code

17   § 1780(a)(2). If Defendant is not restrained from engaging in these types of practices in the

18   future, Plaintiffs and the other members of the Sub-Class will continue to suffer harm. Plaintiff

19   and those similarly situated have no adequate remedy at law to stop Defendant’s continuing

20   practices.

21          83.     Defendant was provided with notice and a demand to correct, repair, replace or

22   otherwise rectify the unlawful, unfair, false and/or deceptive practices complained of herein.

23   Despite receiving the aforementioned notice and demand, Defendant failed to do so in that,

24   among other things, it failed to identify similarly situated customers, notify them of their right to

25   correction, repair, replacement or other remedy, and/or to provide that remedy. Accordingly,

26   Plaintiff seeks, pursuant to California Civil Code § 1780(a)(3), on behalf of herself and those

27   similarly situated sub-class members, compensatory damages, punitive damages and restitution of

28   any ill-gotten gains due to Defendant’s acts and practices.

                                                      -20-
                                            Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 22 of 36



 1          84.     Plaintiff also request that this Court award her costs and reasonable attorneys’ fees

 2   pursuant to California Civil Code § 1780(d).

 3                          PLAINTIFFS’ SECOND CAUSE OF ACTION
              (False Advertising, Business and Professions Code § 17500, et seq. (“FAL”))
 4                   On Behalf of Plaintiff Nacarino and the California Sub-Class
 5          85.     Plaintiffs reallege and incorporate by reference the paragraphs of this Class Action
 6   Complaint as if set forth herein.
 7          86.     Plaintiff Nacarino brings this claim individually and on behalf of the other
 8   members of the California Sub-Class.
 9          87.     Beginning at an exact date unknown to Plaintiff, but within three (3) years
10   preceding the filing of the Class Action Complaint, Defendant made untrue, false, deceptive
11   and/or misleading statements in connection with the advertising and marketing of the Products.
12          88.     Defendant made representations and statements (by omission and commission)
13   that led reasonable customers to believe that the Products that they were purchasing contained
14   more grams of protein per serving than the Products actually contained or provided.
15          89.     Plaintiff and those similarly situated relied to their detriment on Defendant’s false,
16   misleading and deceptive advertising and marketing practices, including each of the
17   misrepresentations and omissions set forth above. Had Plaintiff and those similarly situated been
18   adequately informed and not intentionally deceived by Defendant, they would have acted
19   differently by, without limitation, refraining from purchasing Defendant’s Products or paying less
20   for them.
21          90.     Defendant’s acts and omissions are likely to deceive the general public.
22          91.     Defendant engaged in these false, misleading and deceptive advertising and
23   marketing practices to increase its profits. Accordingly, Defendant has engaged in false
24   advertising, as defined and prohibited by section 17500, et seq. of the California Business and
25   Professions Code.
26          92.     The aforementioned practices, which Defendant used, and continues to use, to its
27   significant financial gain, also constitute unlawful competition and provide an unlawful
28   advantage over Defendant’s competitors as well as injury to the general public.

                                                     -21-
                                           Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 23 of 36



 1            93.   As a direct and proximate result of such actions, Plaintiff and the other Sub-Class

 2   members have suffered, and continue to suffer, injury in fact and have lost money and/or property

 3   as a result of such false, deceptive and misleading advertising in an amount which will be proven

 4   at trial, but which is in excess of the jurisdictional minimum of this Court.

 5            94.   Plaintiff seeks, on behalf of herself and those similarly situated, full restitution of

 6   monies, as necessary and according to proof, to restore any and all monies acquired by Defendant

 7   from Plaintiff, the general public, or those similarly situated by means of the false, misleading

 8   and deceptive advertising and marketing practices complained of herein, plus interest thereon.

 9   Plaintiff and those similarly situated lack any adequate remedy at law to obtain this restitution.

10            95.   Plaintiff seeks, on behalf of herself and those similarly situated, a declaration that

11   the above-described practices constitute false, misleading and deceptive advertising.

12            96.   Plaintiff seeks, on behalf of herself and those similarly situated, an injunction to

13   prohibit Defendant from continuing to engage in the false, misleading and deceptive advertising

14   and marketing practices complained of herein. Such misconduct by Defendant, unless and until

15   enjoined and restrained by order of this Court, will continue to cause injury in fact to the general

16   public and the loss of money and property in that Defendant will continue to violate the laws of

17   California, unless specifically ordered to comply with the same. This expectation of future

18   violations will require current and future consumers to repeatedly and continuously seek legal

19   redress in order to recover monies paid to Defendant to which it is not entitled. Plaintiff, those

20   similarly situated and/or other consumers nationwide have no other adequate remedy at law to

21   ensure future compliance with the California Business and Professions Code alleged to have been

22   violated herein.

23                          PLAINTIFFS’ THIRD CAUSE OF ACTION
                        (Common Law Fraud, Deceit and/or Misrepresentation)
24                             On Behalf of Plaintiffs and the Class
25            97.   Plaintiffs reallege and incorporate by reference the paragraphs of this Class Action
26   Complaint as if set forth herein.
27            98.   Plaintiffs bring this claim individually and on behalf of the other members of the
28   Class.

                                                      -22-
                                            Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 24 of 36



 1          99.     Defendant has fraudulently and deceptively informed that the Products contain

 2   more grams of protein than they actually contain or provide.

 3          100.    These misrepresentations and omissions were known exclusively to, and actively

 4   concealed by, Defendant, not reasonably known to Plaintiffs, and material at the time they were

 5   made. Defendant knew or should have known the composition of the Products, and knew or

 6   should have known that the Products did not contain or provide the amount of protein represented

 7   on the label. Defendant’s misrepresentations and omissions concerned material facts that were

 8   essential to the analysis undertaken by Plaintiffs as to whether to purchase Defendant’s Products.

 9   In misleading Plaintiffs and not so informing Plaintiffs, Defendant breached its duty to them.

10   Defendant also gained financially from, and as a result of, its breach.

11          101.    Plaintiffs and those similarly situated relied to their detriment on Defendant’s

12   misrepresentations and fraudulent omissions. Had Plaintiffs and those similarly situated been

13   adequately informed and not intentionally deceived by Defendant, they would have acted

14   differently by, without limitation: (i) declining to purchase the Products, (ii) purchasing less of

15   them, or (iii) paying less for the Products.

16          102.    By and through such fraud, deceit, misrepresentations and/or omissions, Defendant

17   intended to induce Plaintiffs and those similarly situated to alter their position to their detriment.

18   Specifically, Defendant fraudulently and deceptively induced Plaintiffs and those similarly

19   situated to, without limitation, purchase the Products.

20          103.    Plaintiffs and those similarly situated justifiably and reasonably relied on

21   Defendant’s misrepresentations and omissions, and, accordingly, were damaged by Defendant.

22          104.    As a direct and proximate result of Defendant’s misrepresentations and/or

23   omissions, Plaintiffs and those similarly situated have suffered damages, including, without

24   limitation, the amount they paid for the Products.

25          105.    Defendant’s conduct as described herein was wilful and malicious and was

26   designed to maximize Defendant’s profits even though Defendant knew that it would cause loss

27   and harm to Plaintiffs and those similarly situated.

28

                                                      -23-
                                            Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 25 of 36



 1                          PLAINTIFFS’ FOURTH CAUSE OF ACTION
        (Unlawful, unfair, and fraudulent trade practices violation of Business and Professions
 2                                      Code § 17200, et seq.)
                    On Behalf of Plaintiff Nacarino and the California Sub-Class
 3
             106.    Plaintiffs reallege and incorporate by reference the paragraphs of this Class Action
 4
     Complaint as if set forth herein.
 5
             107.    Plaintiff Nacarino brings this claim individually and on behalf of the other
 6
     members of the California Sub-Class.
 7
             108.    Within four (4) years preceding the filing of this lawsuit, and at all times
 8
     mentioned herein, Defendant has engaged, and continue to engage, in unlawful, unfair, and
 9
     fraudulent trade practices in California by engaging in the unlawful, unfair, and fraudulent
10
     business practices outlined in this complaint.
11
             109.    In particular, Defendant has engaged, and continue to engage, in unlawful
12
     practices by, without limitation, violating the following state and federal laws: (i) the CLRA as
13
     described herein; (ii) the FAL as described herein; (iii) the advertising provisions of the Sherman
14
     Law (Article 3), including without limitation, California Health & Safety Code §§ 110390,
15
     110395, 110398 and 110400; (iv) the misbranded food provisions of the Sherman Law (Article
16
     6), including without limitation, California Health & Safety Code §§ 110660, 110760, 110765,
17
     and 110770; and (v) and federal laws regulating the advertising and branding of food in 21 U.S.C.
18
     § 343(a), et seq. and FDA regulations cited above.
19
             110.    In particular, Defendant has engaged, and continues to engage, in unfair and
20
     fraudulent practices by, without limitation, the following misrepresenting that the Products
21
     contain and provide more grams of protein than they actually contain or provide.
22
             111.    Plaintiff and those similarly situated relied to their detriment on Defendant’s
23
     unlawful, unfair, and fraudulent business practices. Had Plaintiff and those similarly situated been
24
     adequately informed and not deceived by Defendant, they would have acted differently by,
25
     without limitation: (i) declining to purchase the Products, (ii) purchasing less of the Products, or
26
     (iii) paying less for the Products.
27
             112.    Defendant’s acts and omissions are likely to deceive the general public.
28

                                                      -24-
                                            Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 26 of 36



 1          113.    Defendant engaged in these deceptive and unlawful practices to increase its

 2   profits. Accordingly, Defendant has engaged in unlawful trade practices, as defined and

 3   prohibited by section 17200, et seq. of the California Business and Professions Code.

 4          114.    The aforementioned practices, which Defendant has used to its significant

 5   financial gain, also constitute unlawful competition and provide an unlawful advantage over

 6   Defendant’s competitors as well as injury to the general public.

 7          115.    As a direct and proximate result of such actions, Plaintiff and the other Sub-Class

 8   members, have suffered and continue to suffer injury in fact and have lost money and/or property

 9   as a result of such deceptive and/or unlawful trade practices and unfair competition in an amount

10   which will be proven at trial, but which is in excess of the jurisdictional minimum of this Court.

11   Among other things, Plaintiff and Sub-Class members lost the amount they paid for the Products.

12          116.    As a direct and proximate result of such actions, Defendant has enjoyed, and

13   continues to enjoy, significant financial gain in an amount which will be proven at trial, but which

14   is in excess of the jurisdictional minimum of this Court.

15          117.    Plaintiff seeks, on behalf of herself and those similarly situated, full restitution of

16   monies, as necessary and according to proof, to restore any and all monies acquired by Defendant

17   from Plaintiff, the general public, or those similarly situated by means of the deceptive and/or

18   unlawful trade practices complained of herein, plus interest thereon. Plaintiff and those similarly

19   situated lack any adequate remedy at law to obtain this restitution.

20          118.    Plaintiff seeks, on behalf of herself and those similarly situated, a declaration that

21   the above-described trade practices are fraudulent, unfair, and/or unlawful.

22          119.    Plaintiff seeks, on behalf of herself and those similarly situated, an injunction to

23   prohibit Defendant from continuing to engage in the deceptive and/or unlawful trade practices

24   complained of herein. Such misconduct by Defendant, unless and until enjoined and restrained by

25   order of this Court, will continue to cause injury in fact to the general public and the loss of

26   money and property in that Defendant will continue to violate the laws of California, unless

27   specifically ordered to comply with the same. This expectation of future violations will require

28   current and future consumers to repeatedly and continuously seek legal redress in order to recover

                                                      -25-
                                            Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 27 of 36



 1   monies paid to Defendant to which they were not entitled. Plaintiff, those similarly situated

 2   and/or other consumers nationwide have no other adequate remedy at law to ensure future

 3   compliance with the California Business and Professions Code alleged to have been violated

 4   herein.
                                PLAINTIFFS’ FIFTH CAUSE OF ACTION
 5                                       (Unjust Enrichment)
                                   On Behalf of Plaintiffs and the Class
 6
               120.   Plaintiffs reallege and incorporate by reference all paragraphs alleged herein
 7
               121.   Plaintiffs bring this claim individually and on behalf of the other members of the
 8
     Class.
 9
               122.   Plaintiffs and members of the Class conferred a benefit on the Defendant by
10
     purchasing the Products
11
               123.   Defendant has been unjustly enriched in retaining the revenues from Plaintiffs’ and
12
     Class members’ purchases of the Products, which retention is unjust and inequitable, because
13
     Defendant falsely represented that the Products contained and provided specific amounts of
14
     protein per serving, when, in fact, the Products contained less protein than represented, and
15
     provided even less. This harmed Plaintiff and Class members because they paid a price premium
16
     as a result.
17
               124.   Because Defendant’s retention of the non-gratuitous benefit conferred on it by
18
     Plaintiffs and Class members is unjust and inequitable, Defendant must pay restitution to
19
     Plaintiffs and the Class members for its unjust enrichment, as ordered by the Court. Plaintiffs and
20
     those similarly situated have no adequate remedy at law to obtain this restitution.
21
               125.   Plaintiffs, therefore, seek an order requiring Defendant to make restitution to them
22
     and other members of the Class.
23
                               PLAINTIFFS’ SIXTH CAUSE OF ACTION
24
                      Violation of the Illinois Uniform Deceptive Trade Practices Act
25                            On Behalf of Plaintiff Taylor and the Illinois Sub-Class

26             126.   Plaintiffs incorporate the above paragraphs by reference as though fully set forth

27   herein.

28

                                                      -26-
                                             Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 28 of 36



 1            127.     Plaintiff Taylor brings this action individually and on behalf of the Illinois Sub-

 2   Class.

 3            128.     The Illinois Uniform Deceptive Trade Practices Act (“UDTPA”), 815 Ill. Comp.

 4   Stat. 510/2, et seq., prohibits “[u]nfair methods of competition and unfair or deceptive acts or

 5   practices, including but not limited to the use or employment of any deception, fraud, false pre-

 6   tense, false promise, misrepresentation or the concealment, suppression or omission of any mate-

 7   rial fact, with intent that others rely upon the concealment, suppression or omission of such

 8   material fact.”

 9            129.     815 ILCS 510/2 provides in pertinent part that a “person engages in a deceptive

10   trade practice when, in the course of his or her business, vocation, or occupation,” the person does

11   any of the following: “(5) represents that goods or services have . . . uses, benefits or quantities

12   that they do not have . . .; (7) represents that goods or services are of a particular standard, qual-

13   ity, or grade or that goods are a particular style or model, if they are of another; . . . [or] (12) en-

14   gages in any other conduct which similarly creates a likelihood of confusion or

15   misunderstanding.”

16            130.     Defendant engaged in unfair and deceptive acts in violation of 815 Ill. Comp. Stat.

17   510/2 when it misrepresented and deceptively concealed, suppressed and/or omitted the material

18   information known to Defendant as set forth above concerning the protein content of the Prod-

19   ucts, which has caused damage and injury to Plaintiff and the Sub-Class members. Plaintiff and

20   Sub-Class members were injured by Defendant’s unfair and deceptive conduct at the time of pur-

21   chasing the Products.

22            131.     Defendant represented, directly or indirectly, that its Products provide a certain

23   amount of protein, when in reality, they provide far less usable protein as alleged herein.

24            132.     Defendant knew or should have known that its protein representations were false

25   and misleading.

26            133.     Defendant’s deceptive acts occurred in a course of conduct involving trade and

27   commerce in Illinois and throughout the United States.

28

                                                        -27-
                                              Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 29 of 36



 1             134.   Defendant’s deceptive acts proximately caused actual injury and damage to Plain-

 2   tiff and the Sub-Class members at the point of purchase.

 3             135.   Plaintiff and Sub-Class members would not have purchased, or would have paid

 4   less for, the Products but for Defendants’ material misrepresentations as described in this Com-

 5   plaint. Defendant intended Plaintiff and all Sub-Class members to rely on their deceptive acts

 6   when purchasing Defendants’ Products.

 7             136.   Plaintiff seeks, on behalf of herself and those similarly situated, full restitution of

 8   monies, as necessary and according to proof, to restore any and all monies acquired by Defendant

 9   from Plaintiff, the general public, or those similarly situated by means of the deceptive and/or

10   unlawful trade practices complained of herein, plus interest thereon. Plaintiff and those similarly

11   situated lack any adequate remedy at law to obtain this restitution.

12             137.   Plaintiff seeks, on behalf of herself and those similarly situated, a declaration that

13   the above-described trade practices are fraudulent, unfair, and/or unlawful.

14             138.   Plaintiff seeks, on behalf of herself and those similarly situated, an injunction to

15   prohibit Defendant from continuing to engage in the deceptive and/or unlawful trade practices

16   complained of herein. Such misconduct by Defendant, unless and until enjoined and restrained by

17   order of this Court, will continue to cause injury in fact to the general public and the loss of

18   money and property in that Defendant will continue to violate the laws of Illinois, unless

19   specifically ordered to comply with the same. This expectation of future violations will require

20   current and future consumers to repeatedly and continuously seek legal redress in order to recover

21   monies paid to Defendant to which they were not entitled. Plaintiff, those similarly situated

22   and/or other consumers nationwide have no other adequate remedy at law to ensure future

23   compliance with the Illinois Uniform Deceptive Trade Practices Act alleged to have been violated

24   herein.

25                            PLAINTIFFS’ SEVENTH CAUSE OF ACTION
               Violation of the Illinois Consumer Fraud and Deceptive Business Practices Act
26                         On Behalf of Plaintiff Taylor and the Illinois Sub-Class
27             139.   Plaintiffs incorporate the above paragraphs by reference as though fully set forth
28   herein.

                                                        -28-
                                              Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 30 of 36



 1            140.   Plaintiff Taylor brings this action individually and on behalf of the Illinois Sub-

 2   Class.

 3            141.   In Illinois, the Consumer Fraud and Deceptive Business Practices Act, 815 Ill.

 4   Comp. Stat. 505/1, et seq., prohibits “unfair methods of competition and unfair or deceptive acts

 5   or practices, including but not limited to the use or employment of any deception, fraud, false pre-

 6   tense, false promise, misrepresentation or the concealment, suppression or omission of any mate-

 7   rial fact, with intent that others rely upon the concealment, suppression or omission of such

 8   material fact or the use or employment of any practice described in Section 2 of the ‘Uniform De-

 9   ceptive Trade Practices Act.’”

10            142.   Plaintiff and the Sub-Class members were injured by Defendant’s deceptive mis-

11   representations and these misrepresentations were material and deceived Plaintiff and the Sub-

12   Class. Because Plaintiff and Sub-Class members relied on Defendant’s misrepresentations, con-

13   cealments and omissions when purchasing Defendant’s Products, they were injured at the time of

14   purchase.

15            143.   Defendant does business in Illinois, sells and distributes the Products in Illinois,

16   and engaged in and continue to engage in deceptive acts and practices in connections with the

17   sale of its Products in Illinois and elsewhere in the United States.

18            144.   The Products purchased by Plaintiff and the Sub-Class members were “consumer

19   items” as that term is defined under the Illinois Consumer Fraud Act.

20            145.   Defendant engaged in unfair and deceptive acts in violation of 815 Ill. Comp. Stat.

21   505/2 when it misrepresented and deceptively concealed, suppressed and/or omitted the material

22   information known to Defendant as set forth above concerning its Products, which has caused

23   damage and injury to Plaintiff and Sub-Class members at the time of purchase.

24            146.   Defendant represented, directly or indirectly, that its Products provide a certain

25   amount of protein, when in reality, they provide far less usable protein as alleged herein.

26            147.   Defendant knew or should have known that its protein representations were false

27   and misleading.

28

                                                      -29-
                                            Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 31 of 36



 1          148.    Defendant’s deceptive acts occurred in a course of conduct involving trade and

 2   commerce in Illinois and throughout the United States.

 3          149.    Defendant’s deceptive acts proximately caused actual injury and damage to Plain-

 4   tiff and the Sub-Class members at the point of purchase.

 5          150.    Plaintiff and Sub-Class members would not have purchased, or would have paid

 6   less for, the Products but for Defendants’ material misrepresentations as described in this Com-

 7   plaint. Defendant intended Plaintiff and all Sub-Class members to rely on their deceptive acts

 8   when purchasing Defendants’ Products.

 9          151.    Plaintiff seeks, on behalf of herself and those similarly situated, full restitution of

10   monies, as necessary and according to proof, to restore any and all monies acquired by Defendant

11   from Plaintiff, the general public, or those similarly situated by means of the deceptive and/or

12   unlawful trade practices complained of herein, plus interest thereon. Plaintiff and those similarly

13   situated lack any adequate remedy at law to obtain this restitution.

14          152.    Plaintiff seeks, on behalf of herself and those similarly situated, a declaration that

15   the above-described trade practices are fraudulent, unfair, and/or unlawful.

16          153.    Plaintiff seeks, on behalf of herself and those similarly situated, an injunction to

17   prohibit Defendant from continuing to engage in the deceptive and/or unlawful trade practices

18   complained of herein. Such misconduct by Defendant, unless and until enjoined and restrained by

19   order of this Court, will continue to cause injury in fact to the general public and the loss of

20   money and property in that Defendant will continue to violate the laws of Illinois, unless

21   specifically ordered to comply with the same. This expectation of future violations will require

22   current and future consumers to repeatedly and continuously seek legal redress in order to recover

23   monies paid to Defendant to which they were not entitled. Plaintiff, those similarly situated

24   and/or other consumers nationwide have no other adequate remedy at law to ensure future

25   compliance with the Illinois Consumer Fraud and Deceptive Business Practices Act alleged to

26   have been violated herein.

27                                        PRAYER FOR RELIEF

28                  WHEREFORE, Plaintiffs, on behalf of themselves and those similarly situated,

                                                      -30-
                                            Class Action Complaint
       Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 32 of 36



 1   respectfully request that the Court enter judgement against Defendant as follows:

 2          A.      Certification of the proposed Classes, including appointment of Plaintiffs’ counsel

 3                  as class counsel;

 4          B.      An order temporarily and permanently enjoining Defendant from continuing the

 5                  unlawful, deceptive, fraudulent, and unfair business practices alleged in this Com-

 6                  plaint;

 7          C.      An award of compensatory damages in an amount to be determined at trial, except

 8   for those causes of action where compensatory damages are not legally available;

 9          D.      An award of statutory damages in an amount to be determined at trial, except for

10   those causes of action where statutory damages are not legally available;

11          E.      An award of punitive damages in an amount to be determined at trial, except for

12   those causes of action where punitive damages are not legally available;

13          F.      An award of treble damages, except for those causes of action where treble

14   damages are not legally available;

15          G.      An award of restitution in an amount to be determined at trial;

16          H.      An order requiring Defendant to pay both pre- and post-judgment interest on any

17                  amounts awarded;

18          I.      For reasonable attorneys’ fees and the costs of suit incurred; and

19          J.      For such further relief as this Court may deem just and proper.

20                                      JURY TRIAL DEMANDED

21                  Plaintiffs hereby demand a trial by jury.

22          Dated: September 10, 2021                      GUTRIDE SAFIER LLP

23
24
25
26
                                                           Seth A. Safier, Esq.
27                                                         Marie McCrary, Esq.
                                                           Hayley Reynolds, Esq.
28                                                         100 Pine Street, Suite 1250
                                                           San Francisco, CA 94111
                                                    -31-
                                           Class Action Complaint
          Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 33 of 36



 1                                             EXHIBIT A

 2          I, Elena Nacarino, declare:

 3          1.     I am a Plaintiff in this action. If called upon to testify, I could and would

 4 competently testify to the matters contained herein based upon my personal knowledge.

 5          2.     I submit this Declaration pursuant to California Code of Civil Procedure section

 6 2215.5 and California Civil Code section 1780(d).

 7          3.     As set forth in my complaint, I purchased Kashi Go cereals in the Original, Honey

 8 Almond Flax Crunch, Peanut Butter Crunch, Cinnamon Crisp flavors at retail stores in the Bay

 9 Area, including Target in Daly City, California, on multiple occasions during the last four years.
10          I declare under penalty of perjury under the laws of California that the foregoing is true

11 and correct.

12          Executed this 31st day of August 2021, in San Francisco, California.

13

14

15                                                         _______________________
                                                           Elena Nacarino
16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     -1-
                          DECLARATION RE CAL. CIV. CODE SECTION 1780(D) JURISDICTION
                  Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 34 of 36


                                                Exhibit B

         Product Type                      Variety/Flavor            Protein Nutrient Content Claim
                                             Kashi Cereal
Kashi GO Cereal                Toasted Berry Crisp                   9g
Kashi GO Cereal                Chocolate Crunch                      10g
Kashi GO Cereal                Peanut Butter Crunch                  10g
Kashi GO Cereal                Cinnamon Crisp                        14g
Kashi GO Cereal                Honey Almond Flax Crunch              9g
Kashi GO Cereal                Original                              12g
Kashi GO Cereal                Crunch                                10g
Kashi GO Cereal                Dark Cocoa                            12g
Kashi GO Cereal                Cinnamon Vanilla                      12g
Kashi Cereal                   Simply Raisin Whole Wheat Biscuit     7g
Kashi Cereal                   Simply Whole Wheat Biscuits,          7g
                               Cinnamon Harvest
Kashi Cereal                   Simply Whole Wheat Biscuits, Island   7g
                               Vanilla
Kashi Cereal                   Simply Whole Wheat Biscuits, Berry    7g
                               Fruitful
Kashi Cereal                   Warm Cinnamon Organic Oat Cereal      4g
Kashi Cereal                   Organic Blueberry Clusters            5g
Kashi Cereal                   Honey Toasted Organic Oat Cereal      4g
Kashi Cereal                   Autumn Wheat Organic Whole Wheat      7g
                               Biscuits
                 Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 35 of 36


         Product Type                         Variety/Flavor      Protein Nutrient Content Claim
Kashi Cereal                      Organic Strawberry Fields      5g
Kashi Kids                        Kids Berry Super Loops         4g
Kashi Kids                        Kids Chocolate Super Loops     4g
Kashi Kids                        Cinnamon Super Loops           4g
                                                Kashi Waffles
Kashi GO Protein Waffles          Wild Blueberry                 13g
Kashi GO Protein Waffles          Cinnamon Brown Sugar           13g
Kashi GO Protein Waffles          Vanilla Buttermilk             13g
Kashi Gluten Free Waffles         Original                       3g
Kashi Gluten Free Waffles         Cinnamon                       3g
Kashi Waffles                     Blueberry                      3g
Kashi Waffles                     7 Grain                        3g
                                                 Kashi Bars
Kashi Soft Baked Breakfast Bars   Mixed Berry                    2g
Kashi Soft Baked Breakfast Bars   Ripe Strawberry                2g
Kashi Soft Baked Breakfast Bars   Chocolate                      2g
Kashi Chewy Granola Bar           Dark Mocha Almond              3g
Kashi Chewy Granola Bar           Chocolate Almond Sea Salt      3g
Kashi Chewy Granola Bar           Chocolate Chip Chia            3g
Kashi Layered Granola Bar         Dark Chocolate Coconut         3g
Kashi Chewy Granola Bar           Honey Almond Flax              3g
Kashi Chewy Granola Bar           Cherry Dark Chocolate          2g
Kashi Chewy Granola Bar           Trail Mix                      3g
Kashi Chewy Granola Bar           Chocolate Peanut Butter        3g
                 Case 3:21-cv-07036-JSC Document 1 Filed 09/10/21 Page 36 of 36


         Product Type                       Variety/Flavor        Protein Nutrient Content Claim


Kashi Grain Free Granola Bars   Coconut Almond                    5g
Kashi Grain Free Granola Bars   Peanut Butter Chocolate           6g
                                       Kashi Plant Powered Bowl
Kashi Plant Powered Bowl        Cashew Noodle                     15g
Kashi Plant Powered Bowl        Mayan Harvest                     10g
Kashi Plant Powered Bowl        Sweet Potato Quinoa               9g
Kashi Plant Powered Bowl        Chimichurri Quinoa                10g
